DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. US 9844158 B2 (hereinafter Shi) in view of Bernstein US 0284715 A (hereinafter Bernstein).
In regards to claim 1, Shi teaches a latch assembly (fig 2, insides) for a cover of a housing (Fig 1, outsides, 110), the latch assembly comprising: a switch (122) disposed on a first side of the cover, the switch slidable in a first direction to an unlocked position for unlocking the latch assembly and slidable in a second direction to a locked position for locking the latch assembly (column 3 lines 43-48); a latch having a projection (122b) for engaging and disengaging with a latch slot (110b, Col 7, lines 26-37) in the housing (fig 6, fig 2) for releasably latching the cover to the housing (Col 7, lines 26-37); an elastic clamp  (125) having a detent portion (354) for releasable engagement with a notch (134b) in a second side of the cover (Col 5 line 57 – Col 6 line 2), wherein the latch and elastic clamp are disposed on the second 
However Shi does not teach the switch and the latch being separate entities. Rather he teaches the latch is disposed on the switch body.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have made the latch separable from the switch in order to use a more resilient material for the latch and a more comfortable material for the switch (See MPEP 2144.04 V. C).
	In regards to claim 2, Shi as modified teaches the latch assembly according to claim 1, wherein the switch is seated within a recess (reference image 2) in the cover and provides a user interface for locking and unlocking the latch assembly (fig 3a, fig 3c).
	In regards to claim 3, Shi as modified teaches the latch assembly according to claim 1, wherein the switch has a top surface and a bottom surface, the top surface including a finger grip and the bottom surface is disposed against the first side of the cover (see reference image 1, column 6 line 58 – column 7 line 3).

    PNG
    media_image1.png
    402
    638
    media_image1.png
    Greyscale

Reference Image 1
	In regards to claim 4, Shi as modified teaches the latch assembly according to claim 2, wherein the recess is defined in the first side of the cover (see reference image 2 below).

    PNG
    media_image2.png
    305
    557
    media_image2.png
    Greyscale

Reference Image 2
	In regards to claim 5, Shi as modified teaches the latch assembly according to claim 2, wherein the first side of the cover comprises an outer surface and the second side of the cover comprises an inner surface (See reference image 2 and reference image 3).

    PNG
    media_image3.png
    471
    659
    media_image3.png
    Greyscale

Reference Image 3
	In regards to claim 6, Shi as modified teaches the latch assembly according to claim 5, wherein the recess is defined in the outer surface of the cover and the notch is defined in the inner surface of the cover (134b Reference image 3).
	In regards to claim 7, Shi as modified teaches the latch assembly according to claim 5, wherein the latch comprises a mounting plate portion disposed against the inner surface (fig 3C) of the cover and the projection extends from the mounting plate portion (see reference image 1).
	In regards to claim 8, Shi as modified teaches the latch assembly according to claim 7, wherein the elastic clamp has a generally J-shaped cross-section defined by a U-shaped portion (354) and an elongated portion extending therefrom and terminating in the detent portion, the elastic clamp disposed inwardly of the mounting plate portion of the latch (see reference image 4 below, (see fig 2, the clamp is disposed inwardly of mounting portion in reference image 1)).

    PNG
    media_image4.png
    365
    507
    media_image4.png
    Greyscale

Reference Image 4
	In regards to claim 9, Shi as modified teaches the latch assembly according to claim 1, wherein the housing comprises a battery compartment of a device and the cover comprises a battery compartment cover, the battery compartment configured for housing at least one battery (column 3 lines 18 -34).
 In regards to claim 10, Shi as modified teaches the latch assembly according to claim 6, wherein the detent portion of the elastic clamp comprises a chamfered leading edge (354a) for moving along the inner surface of the cover after disengagement (fig 3B, 3D).
In regards to claim 11, Shi teaches a device comprising: a housing (fig 2, insides); a cover for the housing (fig 1, 110, outsides); and a latch assembly disposed in the cover for selectively locking and unlocking the cover on the housing (column 3 lines 43-48) and comprising: a switch (122) disposed on a first side of the cover, the switch slidable in a first direction to an unlocked position for unlocking the latch assembly and slidable in a second direction to a locked position for locking the latch assembly (column 3 lines 43-48); a latch having a projection (122b) for engaging and disengaging with a latch slot (110b) in the housing (fig 2, fig 6) for releasably latching the cover to the housing (col 7, lines 26-37); an elastic clamp (125) having a detent portion (354) for releasable engagement with a notch (134b) in a 
However Shi does not teach the switch and the latch being separate entities. Rather he teaches the latch is disposed on the switch body.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have made the latch separable from the switch in order to use a more resilient material for the latch and a more comfortable material for the switch (See MPEP 2144.04 V. C).
In regards to claim 12, Shi as modified teaches the device according to claim 11, wherein the switch is seated within a recess in the cover and provides a user interface for locking and unlocking the latch assembly (fig 3a, fig 3c).
In regards to claim 13, Shi as modified teaches the device according to claim 11, wherein the switch has a top surface and a bottom surface, the top surface including a finger grip and the bottom surface is disposed against the first side of the cover (see reference image 1, Fig 3D).
In regards to claim 14, Shi as modified teaches the device according to claim 12, wherein the recess is defined in the first side of the cover (see reference image 2).
In regards to claim 15, Shi as modified teaches the device according to claim 12, wherein the first side of the cover comprises an outer surface and the second side of the cover comprises an inner surface (See reference image 2 and reference image 3).
In regards to claim 16, Shi as modified teaches the device according to claim 15, wherein the recess is defined in the outer surface of the cover and the notch is defined in the inner surface of the cover (134b Reference image 3). 
In regards to claim 17, Shi as modified teaches the device according to claim 15, wherein the latch comprises a mounting plate portion disposed against the inner surface  (fig 3C) of the cover and the projection extends from the mounting plate portion (see reference image 1).
In regards to claim 18, Shi as modified teaches the device according to claim 17, wherein the elastic clamp has a generally J-shaped cross-section defined by a U-shaped portion and an elongated portion extending therefrom and terminating in the detent portion, the elastic clamp disposed inwardly of the mounting plate portion (see fig 2, the clamp is disposed inwardly of mounting portion in reference image 1).
In regards to claim 19, Shi as modified teaches the device according to claim 11, wherein the housing comprises a battery compartment of a device and the cover comprises a battery compartment cover, the battery compartment configured for housing at least one battery (column 3 lines 18 -34).
In regards to claim 20, the device according to claim 19, wherein the device comprises a portable electronic device selected from the group consisting of a power pack, a scanner, a printer, or a portable data terminal (PDT) (title, column 1 lines 13-17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reitzel US 2927814 A - teaches a push button extending through a clip.
Li US 20070298318 A1 – teaches a similar clip.
Ashton et al. US 20070296225 A1 - teaches a button and a slider.
Huang US 20040214077 A1 – teaches a button in a slider.
Lee et al. US 20190357372 A1 – teaches a button in a slider.
Keller et al. US 7874768 B1 – teaches a button in a slider.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/               Examiner, Art Unit 3675                                                                                                                                                                                         
/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675